DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is response to the reply filed 09/23/2021. 
Claims 65-68 have been added.
Claims 1-3, 5-14, 16-19, 22, 25, 29 and 65-68 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 11-13, 16-19, 22, 25, 29, and 65-68 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Jones (US 2006/0030204 A1) [cited previously].
Re. claim 1, Jones teaches a medical device (abstract) comprising: 
a first portion comprising: 

an external surface which comprises a first position indicator, wherein the first position indicator is positioned to be visibly juxtaposed relative to the first operative element of the medical elongate element when the medical elongate element is fully inserted in the first insertion hole (figures 4A-B, paragraph 0028 - lead 120 inserts into the header assembly containing the insertion hole, lead 120 becomes visible through alignment indicator 311 to ensure proper insertion), including a gap defined between the first operative element and the first position indicator when the medical elongate element is fully inserted in the first insertion hole (figure 3-4B, electrodes 121 [operative element] are visible through cavities 322 when fully inserted into the insertion hole, gapped between the alignment indicator 311).

Re. claim 2, Jones further teaches wherein the medical device comprises an implantable electronic medical device and the elongate element comprises a lead including at least one electrically conductive element, and wherein the lead optionally comprises at least one of a sensing lead and a stimulation lead (paragraph 0005 – lead 120 contains electrodes 121 to provide stimulation pulses).

Re. claim 6, Jones further teaches wherein the first position indicator comprises a protrusion (figure 4A-B, alignment indicator 311 protrudes from strain relief portion).

Re. claim 7, Jones further teaches wherein the first position indicator is located proximal to at least one sealing element of an elongate element upon full insertion of the elongate element into the 

Re. claim 8, Jones further teaches wherein the first portion is made of a translucent material, and wherein the first position indicator comprises the same color as the translucent material from which the first portion is formed (paragraph 0032 – alignment indicator can be translucent).

Re. claim 9, Jones further teaches wherein the first position indicator is defined solely by an absence of, or addition of, the same material from which the first portion was formed (paragraph 0008 – invention can be made of a biocompatible silicon rubber; paragraph 0032 – alignment indicator can be translucent).

Re. claim 11, Jones further teaches wherein the first operative element comprises an electrically conductive element (paragraph 0005 – lead 120 contains electrodes 121 to provide stimulation pulses).

Re. claim 12, Jones further teaches the medical device of claim 11 comprising: 
a second portion comprising circuitry to which the electrically conductive element of the elongate element is to be in electrical communication via the first portion (figure 4A, medical device body 410; paragraph 0027).

Re. claim 13, Jones further teaches wherein the first operative element comprises at least one seal element (paragraph 0032 – mark or ring on the lead are demarcations used to indicate full lead insertion).

Re. claim 16, Jones further teaches the device comprising: 
a vent extending through the first portion between the insertion hole and an aperture exposed at the external surface of the first portion (figure 3-4, cavities 321-322 on the header next to insertion hole).

Re. claim 17, Jones further teaches wherein the aperture comprises part of the first position indicator (paragraph 0026 – cavities 321 provide tactile feedback for lead insertion, while indicator 311 provides visual feedback).

Re. claim 18, Jones further teaches wherein the first position indicator comprises a recess in which the aperture is formed (figures 3-4, cavities 321-322). 

Re. claim 19, Jones further teaches wherein the vent directly intersects with the recess of the insertion hole (figures 3-4, cavities 321-322 intersect with the insertion hole/orifice 312).

Re. claim 22, Jones further teaches wherein the vent is located at a distance, as measured from the closed end of the insertion hole, within one-quarter of the full length of the insertion hole (figures 3-4, cavities 321-322 are line along variable distances from the insertion hole).

Re. claim 25, Jones further teaches wherein the first position indicator is located between the respective closed and open ends of the first insertion hole (figure 4A-B), and wherein the first position indicator has a location no more than about one-quarter of a length of the first insertion hole from the closed end of the first insertion hole (figure 4B, indicator 311 about a quarter of the insertion hole length).  

Re. claim 29, Jones further teaches comprising at least one of:  
the first position indicator being located at generally the same position as at least one sealing element of an elongate element upon complete insertion of the elongate element into the first insertion; and 
the first position indicator being located proximal to at least one sealing element of an elongate element upon full insertion of the elongate element into the first insertion hole (paragraph 0032 – ring of mark on a lead are demarcations used to signify full lead insertion in indicator 311; figures 4A-B) hole (figure 4A, contacts 60 [indicators] are proximal to sealing members 48 of the lead 12).

Re. claim 65, Jones further teaches wherein an extent of the gap is visually perceptible from an exterior of the first portion (figure 3-4B, electrodes 121 [operative element] are visible through cavities 322 when fully inserted into the insertion hole, gapped between the alignment indicator 311).

Re. claim 66, Jones further teaches wherein the medical elongate element extends from a first end opposite a second end, and further wherein the first operative element defines a first edge opposite a second edge with the first edge facing the first end and the second edge facing the second end (figure 4A, lead 120 includes a first end with electrodes [operative element] in the first end and an opposite second end), and even further wherein the first position indicator defines a first side opposite a second side (figure 4A-4B, alignment indicator 311 on the first left hand side), and even further wherein when the medical elongate element is fully inserted in the first insertion hole, the first edge of the first operative element faces the closed end of the insertion hole, the second edge of the first operative element faces the first side of the first position indicator and the gap is defined between the second edge and the first side (figure 4B, electrodes 121 face closed end of insertion hole, while also separated from alignment indicator 311 [position indicator]and right-most electrode [second edge] facing the alignment indicator 311).   

Re. claim 67, Jones further teaches wherein when the medical elongate element is fully inserted in the first insertion hole, the first end of the medical elongate element is inside the first insertion hole and the second end is outside of the first portion (figure 4A, first end of lead 120 is within the lead insertion hole while the body and second ends are outside), and further wherein the first operative element serves as a visually perceptible marker along a length of the medical elongate element (figure 3-4B, electrodes 121 [operative element] are visible through cavities 322 when fully inserted into the insertion hole), and even further wherein when the medical elongate element is fully inserted in the first insertion hole, the medical elongate element is characterized by the absence of an additional visually perceptible marker between the first operative element and the first position indicator (figure 4A, no additional visual markers beyond the cavities 322, electrodes 121 and alignment indicator 311).  

Re. claim 68, Jones further teaches wherein the first portion includes a body defining the first insertion hole and the external surface (figures 3-4B), and further wherein the body and the first position indicator exhibit the same visible light transmission property selected from the group consisting of transparent and translucent (paragraph 0026 – “alignment indicator 311 may comprise a mark or ring (e.g., printed mark or ring), perhaps adjacent to a light transmissive (e.g., transparent or translucent) area of strain relief portion 310”; paragraph 0032 – “alignment indicator 311 may comprise a mark or ring (e.g., printed mark or ring), perhaps adjacent to a light transmissive (e.g., transparent or translucent) area of strain relief portion 310”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2006/0030204 A1)  as applied to claims 1-2, 6-9, 11-13, 16-19, 22, 25, and 29 above, and further in view of Lessar (US 2011/0004124 A1) [cited previously].
Re. claim 3, Jones teaches all of the elements of the claimed invention as stated above, but does not teach the elongate element comprises a catheter and the medical device comprises a fluid delivery device such that insertion of the catheter into the insertion hole establishes at least fluidic connection between the fluid delivery device and the catheter, and wherein the fluid delivery device optionally comprises a drug pump device.
Lessar teaches a medical device wherein the elongate element comprises a catheter and the medical device comprises a fluid delivery device such that insertion of the catheter into the insertion hole establishes at least fluidic connection between the fluid delivery device and the catheter, and wherein the fluid delivery device optionally comprises a drug pump device (paragraph 0074 – IMD 60 includes a therapy delivery module 66 to include a fluid (drug) pump coupled to a delivery member 74, which may be a catheter).
Jones and Lessar are analogous arts as they are both within the field of medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Jones to incorporate the catheter/drug pump of Lessar in order to properly administer therapeutic agents such as drugs to treat conditions such as chronic pain and epilepsy (paragraph 0003).

Claim 5, 10 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2006/0030204 A1) as applied to claims 1-2, 6-9, 11-13, 6-19, 22, 25, and 29 above, and further in view of Parker (US 2011/0071593 A1). 
Re. claim 5, Jones discloses the medical device as stated above, but does not disclose the position indicator comprising a recess. 
Parker discloses a medical device wherein the first position indicator comprises a recess (figure 8C, alignment indicator 138 is a recess). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the position indicator of Jones to incorporate the recessed indicator as taught by Parker to obtain the predictable results of ensuring proper lead insertion into the medical device.

Re. claims 10 and 14, Jones discloses wherein the external surface of the first portion comprises a second position indicator to be visibly juxtaposed relative to a second operative element of the elongate element when the elongate element is fully inserted in the first insertion hole, and optionally both of the first and second position indicators comprise at least one of a recess and a protrusion; wherein the first portion comprises a second insertion hole separate from, and independent of, the first insertion hole, wherein the second insertion hole is to receive a second elongate element, and wherein the external surface of the first portion comprises a second position indicator to be visibly juxtaposed relative to a first operative element of the second elongate element when the second elongate element is fully inserted in the second insertion hole (figures 9-10 discloses two separate and independent insertion holes with alignment indicators of a protruding nature for two different elongate elements), but does not disclose the recessed indicator as taught by Parker as stated above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the position indicator of Jones to incorporate the recessed indicator as taught by Parker to obtain the predictable results of ensuring proper lead insertion into the medical device.

Response to Arguments
Applicant’s arguments, filed 09/23/2021, with respect to the rejection(s) of claim(s) 1-2, 6-9, 11-13, 25, and 29 under Jones (US 2006/0030204 A1) in view of Parker (US 2011/0071593 A1) have been fully considered but they are not persuasive. Clarification is given in claim 1 as to the electrodes 121 as the operative element, where the electrodes are visible through cavities 322 during insertion, along with alignment indicator 311, to confirm full lead insertion and in which a gap is formed between the electrodes and alignment indicator 311, where the strain relief portion 310 acting as the gap between the two elements. For claim 25, it is reminded that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the alignment indicator 311 is positioned at a distance approximated at about a quarter of the insertion hole length, between where the insertion hole open end 312 is shown to protrude in figure 3, and the insertion hole ending at the perforated lines shown in figure 4B. The alignment indicator 311 distance from the insertion hole 312 and the claimed quarter length sufficiently reads on the claimed limitation as the prior art would not perform differently of indicating a position of the lead during insertion relative to the alignment indicator. Newly added claims 65-68 are rejected as stated above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ries (US 5,766,042) discloses a medical device with a connector header with a translucent connector assembly with an external visual indicator to ensure proper and complete insertion of the lead.
[cited previously] Verzal (US 2015/0157853 A1) teaches lead connections on a connective port/header with vents to allow airflow. 
[cited previously] Deininger (US 2009/0018601 A1) teaches a connector header allowing two lead receptacles. 
[cited previously] Stevenson (US 2008/0071313 A1) teaches a medical device comprising an external device of a drug pump, applicable with catheters. 
[cited previously] Kast (US 2003/0163171 A1) teaches a medical device with a lead connector allowing two lead receptacles. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792